183 F.2d 587
50-2 USTC  P 10,778
ESTATE of Ralph RAINGER, Deceased, Elizabeth Rainger,Executrix, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12419.
United States Court of Appeals Ninth Circuit.
Aug. 22, 1950.

Harry J. Miller, Los Angeles, Cal., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott and Carlton Fox, Sp. Assts.  Atty. Gen., for respondent.
Before STEPHENS and BONE, Circuit Judges, McLAUGHLIN, District Judge.
PER CURIAM.


1
The judgment of the Tax Court is affirmed. 12 T.C. 483.